DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/163,059 filed on 8/27/21 with effective filing date 4/6/2018. Claims 1-25 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-10 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2013/0003851 A1 in view of Bossen et al. US 2011/0080954 A1. 
Per claim 1, Yu et al. discloses a system for decoding video comprising: (a) receiving a bitstream of encoded video (para: 17); (b) decoding said bitstream of said encoded video; (c) determining a coding unit within said decoded bitstream (para: 38, e.g. an encoder 402 includes a motion vector predictor (MVP) manager 406-1 and a decoder 404 includes an MVP manager 406-2. MVP managers 406 perform motion vector prediction to determine an MVP for a unit of video content, such as a PU or other block size); (d) determining motion information associated with said coding unit (para: 38, e.g. an encoder 402 includes a motion vector predictor (MVP) manager 406-1 and a decoder 404 includes an MVP manager 406-2. MVP managers 406 perform motion vector prediction to determine an MVP for a unit of video content, such as a PU or other block size); (e) determining whether more than one motion vector is associated with said motion information (para: 39-40, & fig. 5, e.g. the MVP candidate set may be determined using motion vectors for neighboring PUs and co-located PUs. MVP manager 406 then selects the best MVP candidate). 
Yu et al. fails to explicitly disclose (f) modifying at least one of a first motion vector and a second motion vector if it is determined that said motion information is associated with more than one motion vector; (g) decoding said coding unit based upon said modified said at least one of said first motion vector and said second motion vector.
Bossenet al. however in the same field of endeavor teaches (f) modifying at least one of a first motion vector and a second motion vector if it is determined that said motion information is associated with more than one motion vector (para: 31 & fig. 2, e.g. the process begins by processing logic initializing a predictor set to an empty set (processing block 201); next, processing logic fetches reference frame indices for list 0 and list 1 motion vectors of a target block (processing block 202);  processing logic determines whether there are more causal neighbor blocks (processing block 203); if not, the process ends; If there are more causal neighbor blocks, the process transitions to processing block 204 where the processing logic creates a candidate predictor with list 0 and list 1 motion vectors set as invalid); (g) decoding said coding unit based upon said modified said at least one of said first motion vector and said second motion vector (para: 44-45, e.g. deriving the motion vector prediction and the motion vector difference of a second motion vector from the first motion vector in bi-prediction blocks).
Therefore, in view of disclosures by Bossenet al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Yu et al. and Bossenet al. in order to enhance the prediction of motion vectors for blocks coded in bi-predictive or multi-predictive modes.
Per claim 2, Yu et al. further discloses the system for decoding video of claim 1 wherein said motion information comprises information sufficient to reconstruct a MVP index and a MVD of said second motion vector (para: 39-40, e.g. a second motion vector predictor from another motion vector or another motion vector predictor;  MVP manager 406 first obtains a first motion vector predictor MVP_list0 for motion vector MV0; after obtaining first motion vector predictor MVP_list0, MVP manager 406 calculates a second motion vector predictor MVP_list1 from either motion vector MV0 or first motion vector predictor MVP_list0).
Per claim 3, Yu et al. further discloses the system for decoding video of claim 1 wherein said motion information includes a scaling factor  (para: 39-40, e.g. a second motion vector predictor from another motion vector or another motion vector predictor; MVP manager 406 first obtains a first motion vector predictor MVP_list0 for motion vector MV0).
Per claim 4, Yu et al. further discloses the system for decoding video of claim 3 wherein said motion information comprises information sufficient to reconstruct a MVP index and a MVD of said second motion vector (para: 39-40, e.g. MVP manager 406 determines the MVP candidate set for motion vector MV0; the MVP candidate set may be determined using motion vectors for neighboring PUs and co-located PUs. MVP manager 406 then selects the best MVP candidate, first motion vector predictor MVP_list0 and corresponding index mvpIdx_list0, for motion vector MV0 from the MVP candidate set).
Per claim 5, Yu et al. further discloses the system for decoding video of claim 1 wherein said motion information comprises information regarding a reference slice (para: 44 & fig. 5, e.g. current picture 502 is shown along with first reference picture 504-1 and second reference picture 504-2 ).
Per claim 6, Yu et al. further discloses the system for decoding video of claim 5 wherein said motion information comprises information sufficient to reconstruct a MVP index and a MVD of said second motion vector (para: 39-40).
Per claim 7, Bossen et al. further teaches the system for decoding video of claim 1 wherein said motion information indicates said second motion vector is a mirror image of said first motion vector (para: 54, & fig. 5 & 9).
Per claim 8, Yu et al. further discloses the system for decoding video of claim 7 wherein said motion information comprises information sufficient to reconstruct a MVP index and a MVD of said second motion vector (para: 39-40).
Per claim 9, Yu et al. further discloses the system for decoding video of claim 1 wherein said motion information comprises reference index information (para: 39-40).
Per claim 10, Yu et al. further discloses the system for decoding video of claim 9 wherein said motion information comprises information sufficient to reconstruct a MVP index and a MVD of said second motion vector (para: 40, e.g. the MVP candidate set may be determined using motion vectors for neighboring PUs and co-located Pus; MVP manager 406 then selects the best MVP candidate, first motion vector predictor MVP_list0 and corresponding index mvpIdx_list0, for motion vector MV0 from the MVP candidate set).
Per claim 14, Bossen et al. further teaches the system for decoding video of claim 1 wherein said coding unit is part of a bi-directionally predicted coding unit (para: 44-45, e.g. deriving the motion vector prediction and the motion vector difference of a second motion vector from the first motion vector in bi-prediction blocks).
Per claim 15, Bossen et al. further teaches the system for decoding video of claim 14 further comprising said modifying said first motion vector and said second motion vector if it is determined that said motion information is associated with more than one motion vector (para: 31 & fig. 2).

6.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2013/0003851 A1 in view of Bossen et al. US 2011/0080954 A1 and Haricharan et al. Adaptive motion model selection using a cubic spline based estimation framework, IEEE 9/26/2010 (IDS).
Per claim 11, Yu et al. in view of Bossen et al. fails to explicitly teach the limitation of claim 11.
Haricharan et al. however in the same field of endeavor teaches the system for decoding video of claim 1 wherein said motion information comprises a control point for said second motion vector (section 4.1, and fig. 1, e.g. deriving the control points (the second motion vectors) of an affine motion model at block corners, by signaling the difference from the respective position derived by applying a translational motion vector estimated for the center of the block (the first motion vector).
Therefore, in view of disclosures by Bossenet al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Yu et al., Bossenet al. and Hricharan et al. to incorporate the concept of control point for motion vector as taught by Hricharan et al. in the method of inter-coding of Yu et al. in order to efficiently predict motion vector schems and maintain the continuity of the predictor in different motion models. 
Per claim 12, Hricharan et al. further teaches the system for decoding video of claim 11 wherein said motion information comprises information sufficient to reconstruct a MVP index and a MVD of said second motion vector (section 4.2, e.g. the warping parameters of the subset is mapped to the current block size and predicted using median operator similar to regular translational MV; the MV predictor is computed first and mapped to obtain the vector p in Eq. 11 before motion estimation starts; the MV of a translational block can be predicted even when all the neighbors use PMM and vice versa).
Per claim 13, Hricharan et al. further the system for decoding video of claim 11 wherein said motion information comprises information sufficient to reconstruct an MVP index and a plurality of MVDs associated with said second motion vector (section 4.2, e.g. the warping parameters of the subset is mapped to the current block size and predicted using median operator similar to regular translational MV; the MV predictor is computed first and mapped to obtain the vector p in Eq. 11 before motion estimation starts; the MV of a translational block can be predicted even when all the neighbors use PMM and vice versa).


Allowable Subject Matter
7.	Claims 16-25 are allowed over cited prior art. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen et al. US 9,584,823 B2, e.g. the method also includes determining a motion vector predictor for a second motion vector associated with a second block of video data, wherein the 
motion vector predictor is based on the first disparity motion vector. 
	Jeon et al. US 10,178,383 B2, e.g. an image decoding method and an image decoding apparatus is provided.  The method comprises recovering a first motion vector corresponding to a first decoding reference picture based on the entropy decoded bit stream, calculating a second motion vector corresponding to a second decoding reference picture by scaling the first motion vector based on a first temporal distance. 
	Xu et al. US 2019/0313091 A1, e.g. the prediction information indicates whether a planar motion vector prediction mode is used for the current block. The current block is partitioned into a plurality of sub-blocks. When it is indicated that a planar motion vector prediction mode is used for the current block, the processing circuitry determines, in response to the use of the planar motion vector 
prediction mode. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485